Title: Pennsylvania Assembly Committee: Report on the Laws, [19 January 1763]
From: Pennsylvania Assembly Committee
To: 


Throughout Franklin’s absence in England he had been re-elected to the Assembly from the city of Philadelphia every October. When the House met on Jan. 10, 1763, he appeared to take his place for the first time in about five and three-quarters years, and at once resumed an active part in its work. During this session, which lasted until March 4, he served on eleven committees of varying importance, most of them concerned with the drafting of bills. One of the earliest of his committee assignments came on January 14 when he and two other members were directed to examine the laws and report “such as have been found defective or are near expiring, and require to be amended or revived.” The committee submitted a written report five days later.
 
[January 19, 1763]
In Obedience to the Order of the House, we have inspected the Laws of this Province, and find that the Act to prevent Abuses in the Indian Trade, with its Supplement, expires in the Month of April next. We apprehend it to be a salutary Law, and submit it to the Consideration of the House, whether it may not be to continue it, with such Amendments as the Experience of the Commissioners, who have executed it, may enable them to suggest.
That the Act directing the Choice of Inspectors for the Counties of Chester, Lancaster, &c. is expired.
That the Act for regulating the nightly Watch, and enlightening the Streets of the City, with its Supplement, will expire at the End of the Sessions of Assembly next after the Fifteenth Day of September next.
That the Act to regulate Waggoners, Carters, Draymen and Porters, in the City of Philadelphia, will expire the Sixth Day of April next.

That the Act for establishing Courts of Judicature, appears to want some Alterations and Amendments.
  And your Committee are of Opinion, that if the several Acts now in Force for the Relief of the Poor were reduced into one general Law, with some Amendments, the same would be more intelligible, more easily executed, and of greater Utility to the Province.
  Submitted to the House, by 
Benjamin Franklin,Samuel Rhoads,John Ross.
